DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 17, and dependent claims 18-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the other additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites limitations for the hydrocarbon group R2 in general formula (3), but claim 17 does not require the inclusion of general formula (3), nor is general formula (3) required by parent claim 16 or independent claim 1. Therefore, it is unclear how the hydrocarbon group of general formula (3) can be limited by claim 17 when it is not required to be present in claim 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130029217 A1 (Bhat).
Regarding claim 1, Bhat discloses an electrolyte solution for a nonaqueous electrolyte battery, comprising the following components: 
(I) a nonaqueous organic solvent (P128); 
(II) an ionic salt as a solute (P128, lithium salts); 
(III) at least one additive compound represented by the general formula (1) (P131, tetravinylsilane) ; and 
(IV) at least one additive compound represented by the general formula (2) (P131, trivinylmethylsilane),
where R1 are each independently a substituent group having at least one kind selected from unsaturated bonds and aromatic rings (unsaturated bonds in tetravinylsilane and trivinylmethylsilane).
Bhat does not explicitly disclose that the concentration of the component (IV) is 0.05 to 25.0 mass % with respect to 100 mass % of the component (III). 
Bhat teaches that more than one stabilizing additive can be used (P131), and Bhat teaches that the amount of each stabilizing additive can range from 0.25 wt % to 15 wt % (P211) of the total solution (P171). The stabilizing additives may be tetravinylsilane (component III) or trivinylmethylsilane (component IV), thus Bhat teaches ranges of the claimed components that overlap the claimed ranges. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a concentration of component (IV) that is 0.05 to 25.0 mass % with respect to 100 mass % of the component (III) as a routine optimization, for the purpose of using additives disclosed by Bhat within their disclosed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 2, Bhat teaches the substituent group R1 is an alkenyl group (P131, tetravinylsilane).
Regarding claim 3, Bhat teaches the alkenyl group is ethenyl (P131, tetravinylsilane). 
Regarding claim 4, Bhat teaches at least two of three R1 in the general formula (1) are ethenyl (P131, tetravinylsilane).
Regarding claims 5-6, Bhat teaches 1j (P131, tetravinylsilane) and 2j (P131, trivinylmethylsilane).
Regarding claim 7, Bhat does not explicitly disclose the concentration of the component (IV) is 0.10 to 20.0 mass % with respect to 100 mass % of the component (III).
Bhat teaches that more than one stabilizing additive can be used (P131), and Bhat teaches that the amount of each stabilizing additive can range from 0.25 wt % to 15 wt % (P211) of the total solution (P171). The stabilizing additives may be tetravinylsilane (component III) or trivinylmethylsilane (component IV), thus Bhat teaches ranges of the claimed components that overlap the claimed ranges.
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a concentration of component (IV) that is 0.10 to 20.0 mass % with respect to 100 mass % of the component (III) as a routine optimization, for the purpose of using the additives disclosed by Bhat within their disclosed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claims 8-9, Bhat teaches cyclic carbonates (P128, ethylene carbonate, propylene carbonate) and chain carbonates (P128, ethyl methyl carbonate, diethyl carbonate, methyl propyl carbonate).
Regarding claims 10-11, Bhat teaches lithium hexafluorophosphate and lithium tetrafluoroborate (P128). 
Regarding claim 15, Bhat teaches a nonaqueous electrolyte battery comprising at least: a positive electrode (P110); a negative electrode capable of occluding and releasing lithium (P111, carbon powder); and the electrolyte solution for the nonaqueous electrolyte battery according to claim 1.

Claims 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130029217 A1 (Bhat) as applied to at least claim 1 above, and further in view of US 20190089004 A1 (Kim).
Regarding claim 12, Bhat does not teach the claimed lithium salts. 
In the same field of endeavor, Kim teaches an analogous art of a non-aqueous electrolyte for a lithium secondary battery with a lithium salt and tetravinylsilane as an additive (abstract). Kim teaches lithium difluorophosphate as an additive which may improve long-term cycle life characteristics (P54). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add lithium difluorophosphate to the electrolyte of Bhat, with the predictable result that such an addition would improve long-term cycle life characteristics. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
The Examiner notes that lithium difluorophosphate is a lithium salt of an oxalic acid group-containing phosphorus complex, is an O=P-F containing compound, as disclosed at P70 of the instant PGPUB. 
Regarding claims 13-14, modified Bhat teaches lithium difluorophosphate (Kim P54)
Regarding claim 16, Bhat does not teach the claimed other additives. 
In the same field of endeavor, Kim teaches an analogous art of a non-aqueous electrolyte for a lithium secondary battery with a lithium salt and tetravinylsilane as an additive (abstract). Kim further discloses that 1,3-propylene sulfate can be added to form a stable layer on the surface of the negative electrode which does not crack even during high-temperature storage (P55). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add 1,3-propylene sulfate to the electrolyte disclosed by Bhat, with the predictable result that such an addition would form a stable layer on the surface of the negative electrode. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
The Examiner notes that 1,3-propylene sulfate is a compound represented by the following general formula (3), wherein R2 is a hydrocarbon group of 2 to 5 carbon atoms, which may be branched in the case of 3 or more carbon atoms and which may contain a halogen atom, a hetero atom or an oxygen atom.
Regarding claim 17, modified Bhat teaches the hydrocarbon group R2 in the general formula (3) is a propylene group. (Kim, P55)
Regarding claim 18, modified Bhat teaches the following general formula (3), wherein hydrocarbon group R2 in the general formula (3) is a propylene group. (Kim, P55)
Regarding claim 19, Bhat does not teach the other additive of 1,3-propylene sulfate, thus Bhat does not teach a concentration for the other additive. Kim teaches that a weight ratio of tetravinylsilane: lithium difluorophosphate: 1,3-propylene sulfate as additives may be in a range of 1:3 to 17:5 to 20 (P18). Kim further teaches that the total amount of additive is 1 wt% to 4 wt% of the total electrolyte (P17). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a concentration of 0.01 to 8.00 mass % for the 1,3-propylene sulfate (“the other additive”) in the electrolyte solution, with the expectation that the selection of such a concentration would form a stable layer on the surface of the negative electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200052331 A1 discloses electrolyte additives including vinyl silane-based compounds and a sulfate based compound which may be linked in 4-7 member rings.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729